Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,390,583. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a system and method of conducting a player loyalty program to award a player of a game on a computerized platform, the method comprising the steps of. a processor accepting an initial investment from a player to participate in said game on said computerized platform, the computerized platform being configured to use a first payout schedule and a second payout schedule to determine payouts from instances of play of a game of chance, the first payout schedule having a greater overall payout percentage than the second payout schedule, wherein any payout is distributed to a player account stored in a memory; said processor crediting said player account on said computerized platform an amount equivalent to said initial investment; said processor counting a number of times the first payout schedule is used to determine a payout to said player account from instances of play of the game; and responsive to the counted number of times said first payout schedule is used to determine a payout to said player account being equal to or greater than a first threshold value, said processor assigning an award for display on a display device in communication with the computerized platform; and responsive to the counted number of times said first payout schedule is used to determine a payout to said player account being less than said first threshold value, said processor using one of the first and second payout schedules to determine a payout amount to be credited to said player account from an instance of play of the game (see claim 1 of U.S. Patent No. 9,390,583).
4.	Claims 1-20 of the present application recites fewer limitations than that of the claims 1-28 of U.S. Patent No. 9,390,583, and hence appears that the subject matter of the present application is broader in scope than that of U.S. Patent No. 9,390,583 and is therefore an obvious variant thereof.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graham et al discloses integrating remotely-hosted and locally rendered content on a gaming device; Nguyen et al discloses multimedia player tracking infrastructure.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714